NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 10, 2022.  
  ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Forming Device, Consent Confirmation method, and Program.
Claims 1–18 are allowed. Claim 1, 17 and 18 are independent claims. Claims 2–16 depend on claim 1. 
Applicant’s Reply (August 10, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 1, 17 and 18 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the feature of claims 1, 17 and 18. 
The Reply has amended claims 1, 17 and 18 to add several features as shown in the excerpt below: 
[1] “a second hardware processor that determines whether or not a user who sent the print job is a user from whom consent regarding collection of the usage data concerning the history of information of operation has not yet been requested; 
a display that displays various display screens; and 
a third hardware processor that pauses printing based on the print job and performs the consent confirmation processing to cause the display to display a consent confirmation screen, when the second hardware processor determines that the consent regarding collection of the usage data concerning the history of operation has not yet been requested from the user.” 
[17] “determining whether or not a user who sent the print job is a user from whom consent regarding collection of the usage data has not yet been requested; and 
pausing printing based on the print job and performing the consent confirmation processing to cause a predetermined display to display a consent confirmation screen, when it is determined in the determining that the consent regarding collection of the usage data has not yet been requested from the user.”
[18] “determining whether or not a user who sent the print job is a user from whom consent regarding collection of the usage data has not yet been requested; and 
pausing printing based on the print job and performing the consent confirmation processing to cause a predetermined display to display a consent confirmation screen, when it is determined in the determining that the consent regarding collection of the usage data has not yet been requested from the user.”
Specifically, the closest prior art, Miyazawa (2016/0295034), Shindo et al. (2007/0147870) and Toyama (2011/0317210), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 17 and 18 are allowable over the prior art of record. It follows that claims 2–16 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Whitfield (2018/0247385)
Describe a network-based consent management system that securely manages various aspects of consenting and agreeing to engage in physical relationships, including sexual relationships. For example, the system can manage processes such as requesting and obtaining consent, agreeing to provide consent, declining to provide consent, preemptively providing or declining consent without a consent request, verifying identities of individual users, verifying users' capacity to consent, and the like. In addition, the system can securely maintain a record of consent agreements and refusals. Thus, users of the system can initiate or otherwise participate in certain physical interactions with other users, secure in the knowledge that the participants have provided unambiguous informed consent and that a record of such consent has been created and securely stored by a third party.
Fujii (2016/0364192)
Describe an image processing system includes: a cloud server that provides a service after identifying a user from first user information; an image processing device that executes a job after identifying the user from second user information, and execute the job; and a user terminal storing the second user information beforehand, wherein the cloud server includes: an access sensing processor that senses access from the user terminal; a user information validating processor that validates the first user information; and a job execution instructing processor that causes the user terminal to transmit a job containing the first and second user information to the image processing device, and the image processing device includes: a job receiving processor that receives the job transmitted; and a user information extracting processor that extracts the first and second user information from the job, and generate user reference information. 
Quintiliani  (9,047,639)
Describes a method for providing service participation acknowledgment mechanism at transaction machine. Uses include but are not limited to automated teller machine (ATM), point of sale (POS) device, public or business kiosk, vending machine, self-checkout machine, mobile phone, gaming device, laptop computer, personal digital assistant (PDA), etc.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672